FILED
                            NOT FOR PUBLICATION                               OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10271

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01724-CKJ

  v.
                                                 MEMORANDUM *
ANA MARTHA ARMENTA-
PENUELAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Ana Martha Armenta-Penuelas appeals from the 48-month sentence imposed

following her guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of methamphetamine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1)

and (b)(1)(H). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Armenta-Penuelas contends that the district court erred by giving her a

minor role reduction rather than a minimal role reduction under U.S.S.G. § 3B1.2.

In light of the district court’s finding that Armenta-Penuelas knew she was

carrying drugs and was prepared to accept money in return, the district court did

not clearly err. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir. 1994).

      Armenta-Penuelas also contends that, despite granting a downward variance,

the district court procedurally erred by failing to consider all of the 18 U.S.C.

§ 3553(a) sentencing factors, and by failing specifically to address her arguments

for a variance. The district court “need not tick off each of the § 3553(a) factors to

show that it has considered them.” United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc). The record reflects that the court considered the § 3553(a)

sentencing factors, and Armenta-Penuelas’s arguments.

      Armenta-Penuelas lastly contends that her sentence is substantively

unreasonable. In light of the totality of the circumstances and the § 3553(a)

sentencing factors, the below-Guidelines sentence is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                        1 0 -1 0 2 7 1